Case 1:20-cv-04243-RPK-TAM Document 11 Filed 01/06/21 Page 1 of 5 PageID #: 141




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

 LUCIAN HORNEA, Individually and on            Case No. 1:20-cv-04243-RPK-RER
 behalf of all others similarly situated,
                                               ORDER CONSOLIDATING RELATED
        Plaintiff,                             ACTIONS, APPOINTING LEAD
                                               PLAINTIFF, AND APPROVING LEAD
        v.                                     COUNSEL

 GOL LINHAS AÉREAS INTELIGENTES
 S.A., PAULO SERGIO KAKINOFF, and
 RICHARD F. LARK, JR.,

        Defendants.

 ARTUR TIMOTHEO, Individually and              Case No. 1:20-cv-04644-PKC-SJB
 on behalf of all others similarly situated,

                                Plaintiff,

                        v.

 GOL LINHAS AÉREAS INTELIGENTES
 S.A., PAULO SERGIO KAKINOFF, and
 RICHARD F. LARK, JR.,

                                Defendants.
Case 1:20-cv-04243-RPK-TAM Document 11 Filed 01/06/21 Page 2 of 5 PageID #: 142




         WHEREAS, the Court has considered the competing motions for Consolidation,

 Appointment as Lead Plaintiff, and Approval of Lead Counsel,

         IT IS HEREBY ORDERED THAT:

    I.        CONSOLIDATION OF RELATED ACTIONS

         1.     Pursuant to Federal Rule of Civil Procedure 42, the above-captioned related

 actions are hereby consolidated for all purposes into one action.

         2.     These actions shall be referred to herein as the “Consolidated Action.” This

 Order shall apply to the Consolidated Action and to each case that is subsequently filed in this

 Court that relates to the same subject matter as in the Consolidated Action.

         3.     Every pleading in this Consolidated Action shall bear the following Caption:

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK
 IN RE GOL LINHAS AÉREAS                           No. 1:20-cv-04243-RPK-RER
 INTELIGENTES S.A. SECURITIES
 LITIGATION                                        CLASS ACTION

 THIS DOCUMENT RELATES TO:                         [TITLE OF DOCUMENT]


         4.     When the document being filed pertains to all actions, the phrase “All Actions”

 shall appear immediately after the phrase “This Document Relates To:”. When the document

 applies to some, but not all, of the actions, the document shall list, immediately after the phrase

 “This Document Relates To:”, the docket number for each individual action to which the

 document applies, along with the name of the first-listed plaintiff in said action.

         5.     This Court requests assistance of counsel in calling to the attention of the Clerk of

 this Court the filing or transfer of any case which might not properly be consolidated as part of

 this Consolidated Action.



                                                   1
Case 1:20-cv-04243-RPK-TAM Document 11 Filed 01/06/21 Page 3 of 5 PageID #: 143




    II.         MASTER DOCKET AND MASTER FILE

           6.      A Master Docket and Master File shall be established for the Consolidated

 Action. The Master File shall be No. 1:20-cv-04243-RPK-RER. All orders, pleadings, motions

 and other documents shall, when filed and docketed in the Master File, be deemed filed and

 docketed in each individual case to the extent applicable. When an order, pleading, motion or

 document is filed with a caption indicating that it is applicable to fewer than all individual

 actions in the Consolidated Action, the clerk shall file such pleadings in the Master File and note

 such filing in the Master Docket and in the docket of each action referenced.

    III.        APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL

           7.      Having reviewed all pending Motions and accompanying Memoranda of law, the

 Court hereby appoints Artur Timotheo (“Timotheo”) as Lead Plaintiff in the Consolidated

 Action.        Timotheo satisfies the requirements for Lead Plaintiff pursuant to Section

 21D(a)(3)(B)(iii) of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).

           8.      Lead Plaintiff, pursuant to Section 21D(a)(3)(B)(v) of the PSLRA, has selected

 and retained Pomerantz LLP as Lead Counsel for the Class in the Consolidated Action.

           9.      Lead Counsel shall have the following responsibilities and duties, to be carried

 out either personally or through counsel whom Lead Counsel shall designate:

                   (a)    to coordinate the briefing and argument of motions;

                   (b)    to coordinate the conduct of discovery proceedings;

                   (c)    to coordinate the examination of witnesses in depositions;

                   (d)    to coordinate the selection of counsel to act as a spokesperson at pretrial
                          conferences;

                   (e)    to call meetings of the plaintiffs’ counsel as they deem necessary and
                          appropriate from time to time;

                   (f)    to coordinate all settlement negotiations with counsel for defendants;


                                                2
Case 1:20-cv-04243-RPK-TAM Document 11 Filed 01/06/21 Page 4 of 5 PageID #: 144




                 (g)     to coordinate and direct the pretrial discovery proceedings and the
                         preparation for trial and the trial of this matter and to delegate work
                         responsibilities to selected counsel as may be required; and

                 (h)     to supervise any other matters concerning the prosecution, resolution or
                         settlement of the Consolidated Action.

         10.     No motion, request for discovery, or other pretrial proceedings shall be initiated

 or filed by any plaintiffs without the approval of Lead Counsel, so as to prevent duplicative

 pleadings or discovery by plaintiffs. No settlement negotiations shall be conducted without the

 approval of Lead Counsel.

         11.     Counsel in any related action that is consolidated with this Consolidated Action

 shall be bound by this organization of plaintiffs’ counsel.

         12.     Lead Counsel shall have the responsibility of receiving and disseminating Court

 orders and notices.

         13.     Lead Counsel shall be the contact between plaintiffs’ counsel, and shall direct and

 coordinate the activities of plaintiffs’ counsel.

         14.     Defendants shall effect service of papers on plaintiffs by serving a copy of same

 on Lead Counsel by overnight mail service, electronic or hand delivery. Plaintiffs shall effect

 service of papers on defendants by serving a copy of same on defendants’ counsel by overnight

 mail service, electronic or hand delivery.

         15.     During the pendency of this litigation, or until further order of this Court, the

 parties shall take reasonable steps to preserve all documents within their possession, custody, or

 control, including computer-generated and stored information, and materials such as

 computerized data and electronic mail, containing information which is relevant or which may

 lead to the discovery of information relevant to the subject matter of the pending litigation.




                                                3
Case 1:20-cv-04243-RPK-TAM Document 11 Filed 01/06/21 Page 5 of 5 PageID #: 145




 SO ORDERED.
          January 5, 2021
 Dated: _________________________
                                           /s/ Ramon E. Reyes, Jr.
                                        HONORABLE RAMON E. REYES, JR.
                                        UNITED STATES MAGISTRATE JUDGE
                                        EASTERN DISTRICT OF NEW YORK




                                    4
